Exhibit 10.4

FORM OF WARRANT

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED OR THE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT THAT AN OPINION IS
REQUIRED PURSUANT TO THE AGREEMENT UNDER WHICH THE SECURITIES WERE ISSUED.

OREXIGEN THERAPEUTICS, INC.

WARRANT TO PURCHASE COMMON STOCK

 

No. CW-[#]    [DATE], 2016

Void After September [●], 2026

THIS CERTIFIES THAT, for value received,                     , with its
principal office at                     , or assigns (the “Holder”), is entitled
to subscribe for and purchase at the Exercise Price (defined below) from
Orexigen Therapeutics, Inc., a Delaware corporation, with its principal office
at 3344 N. Torrey Pines Ct., Suite 200, La Jolla California, 92037 (the
“Company”) up to                      shares of the Common Stock of the Company
(the “Common Stock”), subject to adjustment as provided herein. This Warrant is
one of a series of Warrants being issued pursuant to the terms of the Securities
Purchase Agreement, dated March 15, 2016, by and among the Company and the
original Holder of this Warrant and the other parties named therein (the
“Purchase Agreement”). Capitalized terms not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Purchase Agreement.

1. DEFINITIONS. As used herein, the following terms shall have the following
respective meanings:

(a) “Cash Settlement Period” shall mean the period commencing on the Stockholder
Approval Deadline and ending upon the earlier of (i) Stockholder Approval (as
defined below) or (ii) September [●], 2026, unless sooner terminated as provided
below.

(b) “Exercise Price” shall mean $1.50 per share, subject to adjustment pursuant
to Section 5 below.

(c) “Exercise Shares” shall mean the shares of the Company’s Common Stock issued
upon exercise of this Warrant, subject to adjustment pursuant to the terms
herein, including but not limited to adjustment pursuant to Section 5 below.

(d) “Share Settlement Period” shall mean the period commencing upon Stockholder
Approval and ending September [●], 2026, unless sooner terminated as provided
below.

(e) “Stockholder Approval” means the requisite approval from the Company’s
stockholders to (i) amend the Company’s Amended and Restated Certificate of
Incorporation, as amended, to increase the total number of authorized but
unissued shares of Common Stock to an amount sufficient to permit the conversion
of all outstanding 0% Convertible Senior Secured Notes due 2020 (the “2020
Notes”) and Warrants into shares of Common Stock at the then applicable
conversion rate or Exercise Price, as the case may be; (ii) approve the sale and
issuance of the maximum number of shares of Common Stock upon conversion of the
2020 Notes and exercise of the Warrants, based on the then applicable conversion
price or exercise price, as applicable (without taking into account the twenty
percent (20%) increase in the conversion rate pursuant to Section 14.03(f) of
the Indenture, dated as of March [    ], 2016, governing the 2020 Notes), as
required by Nasdaq Rule 5365; and (iii) approve the sale and



--------------------------------------------------------------------------------

issuance of the shares of Common Stock upon conversion of the 2020 Notes and
exercise of the Warrants to Baupost (as defined below) that may result in a
change of control (as interpreted by The Nasdaq Stock Market LLC) of the Company
as required by Nasdaq Rule 5365(b). For the avoidance of doubt, Stockholder
Approval will not be deemed to be obtained unless and until the requisite
approval from the Company’s stockholders have been obtained for each of the
foregoing.

(f) “Stockholder Approval Deadline” means September [●], 2016.

(g) “Termination of Trading” means the Common Stock (or other common stock
underlying the Warrants) ceases to be listed or quoted on a Permitted Exchange,
or the announcement by any Permitted Exchange on which the Common Stock (or such
other common stock) is trading that the Common Stock (or such other common
stock) has been delisted (or admission has been revoked) and will not be
immediately relisted or readmitted for trading on any Permitted Exchange.

2. EXERCISE OF WARRANT.

2.1 Method of Exercise. The rights represented by this Warrant may be exercised
in whole or in part at any time during the Share Settlement Period, by delivery
to the Company (or such other office or agency of the Company as it may
designate by notice in writing to the registered Holder at the address of the
Holder appearing on the books of the Company) of (a) by email or facsimile, a
duly executed notice of exercise (the “Notice of Exercise”) in substantially the
form of the Notice of Exercise Form annexed hereto and (b) the aggregate
Exercise Price for the shares specified in the applicable Notice of Exercise by
wire transfer to:

State Street Bank & Trust Company

Crown Colony Park

1200 Crown Colony Drive

Quincy, MA 02169-0938

Attn: Trisha Rodney

ABA Routing # 011000028

Account #17039843    Account Name: Custody Services

For final credit to account: Orexigen #DE2355

which wire instructions may be amended by the Company by at least one Business
Day’s prior written notice to the Holder, or cashier’s check drawn on a United
States bank unless the cashless exchange procedure specified in Section 2.2
below is specified in the applicable Notice of Exercise (the date on which such
Notice of Exercise and Exercise Price (unless the cashless exchange procedure
specified in Section 2.2 below is specified in the applicable Notice of
Exercise) is delivered to the Company (the “Date of Exercise”). In the case of a
dispute between the Company and the Holder as to the calculation of the Exercise
Price or the number of Exercise Shares issuable hereunder (including, without
limitation, the calculation of any adjustment pursuant to Section 3 below), the
Company shall issue to the Holder the number of Exercise Shares that are not
disputed within the time periods specified below and shall submit the disputed
calculations to a certified public accounting firm of national reputation (other
than the Company’s regularly retained accountants) within three (3) Business
Days following the Company’s receipt of the Holder’s Notice of Exercise (such
date, the “Warrant Share Delivery Date”). The Company shall cause such
accountant to calculate the Exercise Price and/or the number of Exercise Shares
issuable hereunder and to notify the Company and the Holder of the results in
writing no less than three (3) Business Days following the day on which such
accountant received the disputed calculations. Such accountant’s calculation
shall be deemed conclusive absent manifest error. The fees of any such
accountant shall be borne by the party whose calculations were most at variance
with those of such accountant. Notwithstanding anything herein to the contrary
(although the Holder may surrender the Warrant to, and receive a replacement
Warrant from, the Company), the Holder shall not be required to physically
surrender this Warrant to the Company until the Holder has purchased all of the
Exercise Shares available hereunder and the Warrant has been exercised in full,
in which case, the Holder shall surrender this Warrant to the Company for
cancellation within three (3) Business Days of the date the final Notice of
Exercise is delivered to the Company. The Company shall deliver any objection to
any Notice of Exercise Form within one (1) Business Day of delivery of such
notice.

Certificates for shares purchased hereunder during the Share Settlement Period
shall be transmitted by the Transfer Agent (“Transfer Agent” means the transfer
agent employed by the Company from time to time, for its



--------------------------------------------------------------------------------

Common Stock) to the Holder by crediting the account of the Holder’s prime
broker with The Depository Trust Company through its Deposit or Withdrawal at
Custodian system if the Company is then a participant in such system and either
(A) there is an effective registration statement permitting the issuance of the
Exercise Shares to or resale of the Exercise Shares by the Holder or (B) this
Warrant is being exercised via cashless exchange and Rule 144 is available, and
otherwise by physical delivery to the address specified by the Holder in the
Notice of Exercise by the date that is three (3) Business Days after the Date of
Exercise. The Exercise Shares shall be deemed to have been issued, and Holder or
any other person so designated to be named therein shall be deemed to have
become a holder of record of such shares for all purposes, as of the Date of
Exercise. Notwithstanding anything herein to the contrary, from and after the
commencement of the Share Settlement Period, the Company shall not be required
to make any cash payments or net cash settlement to the registered holder in
lieu of issuance of the Exercise Shares, except as provided below and in Section
2.5. The Company understands that a delay in the delivery of the Exercise Shares
after the Warrant Share Delivery Date could result in economic loss to the
Holder. In addition to any other rights available to the Holder, as compensation
to the Holder for such loss, if (i) the Company fails to deliver the number of
Exercise Shares to which the Holder is entitled upon the Holder’s exercise of
this Warrant within the time periods specified above and (ii) the Holder has not
exercised its Buy-In rights as provided below with respect to such shares, the
Company agrees to pay (as liquidated damages and not as a penalty) to the Holder
for late issuance of Warrant Shares upon exercise of this Warrant the
proportionate amount of $100 per Business Day after the Warrant Share Delivery
Date for each $10,000 of Exercise Price of Exercise Shares for which this
Warrant is exercised which are not timely delivered. For purposes of
clarification, if the Company is obligated to make payments of liquidated
damages pursuant to this Section for late issuance of Exercise Shares, then it
shall not also be obligated to make Buy-In payments as described below with
respect to those same Exercise Shares. The Company shall make any payments
incurred under this Section in immediately available funds upon demand.

In addition to any other rights available to the Holder, if the Company fails
for any reason to effect delivery of the Exercise Shares to Holder by the
Warrant Share Delivery Date, and if after such date the Holder is required by
its broker to purchase (in an open market transaction or otherwise) or the
Holder or its brokerage firm otherwise purchases, shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the Warrant Shares which the
Holder anticipated receiving upon such exercise (a “Buy-In”), then the Company
shall (A) pay in cash to the Holder the amount, if any, by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased, exceeds (y) the amount obtained by
multiplying (1) the number of Exercise Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue times (2) the
price at which the sell order giving rise to such purchase obligation was
executed, and (B) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Exercise Shares for which such exercise was
not honored (in which case such exercise shall be deemed rescinded) or deliver
to the Holder the number of shares of Common Stock that would have been issued
had the Company timely complied with its exercise and delivery obligations
hereunder. For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (A) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In and, upon request of the Company,
evidence of the amount of such loss. Nothing herein shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

In the event that the Company fails for any reason to effect delivery of the
Exercise Shares to Holder by the Warrant Share Delivery Date, then Holder may,
at any time prior to issuance of such Exercise Shares, revoke all or part of the
relevant Warrant exercise by delivery of a notice to such effect to the Company,
whereupon the Company and the Holder shall each be restored to their respective
positions immediately prior to the exercise of the relevant portion of this
Warrant, except that the liquidated damages described above shall be payable
through the date notice of revocation is given to the Company.

Issuance of this Warrant and certificates for Exercise Shares shall be made
without charge to the Holder for any issue or transfer tax or other incidental
expense in respect of the issuance of such certificate, all of which taxes and
expenses shall be paid by the Company; provided, however, that the Company shall
not be required to pay any tax which may be payable in respect of any transfer
involved in the registration of any certificates for Exercise Shares or Warrants
in a name other than that of the Holder. The Company shall pay all Transfer
Agent fees required



--------------------------------------------------------------------------------

for processing of any Notice of Exercise. The Holder shall be responsible for
all of its tax liability that may arise as a result of it holding or
transferring this Warrant or receiving Exercise Shares upon exercise hereof.

2.2 Cashless Exchange. Notwithstanding any provisions herein to the contrary,
if, at any time during the Share Settlement Period, the Current Market Price (as
defined below) of one share of Common Stock is greater than the Exercise Price
(at the date of calculation as set forth below), in lieu of exercising this
Warrant by payment of cash, the Holder may exchange this Warrant for shares in a
cashless exchange by surrender of this Warrant at the principal office of the
Company together with the properly endorsed Notice of Exercise and the Company
shall issue to the Holder a number of shares of Common Stock computed using the
following formula:

 

   X =     

Y (B-A)

      B

Where:    X =      the number of shares of Common Stock to be issued to the
Holder.    Y =      the number of shares of Common Stock purchasable upon
exercise of all of the Warrant or, if only a portion of the Warrant is being
exercised, the portion of the Warrant being exercised.    A =      the Exercise
Price.    B =      the Current Market Price of one share of Common Stock plus
the fair market value of any Distributed Property with respect to a share of
Common Stock.

The Company and Holder agree to treat an exchange pursuant to this Section 2.2
as a “recapitalization” within the meaning of Section 368(a)(1)(E) of the
Internal Revenue Code of 1986, as amended.

“Current Market Price” means on any particular date:

(a) if the Common Stock is traded on The Nasdaq Global Market or The Nasdaq
Capital Market, the closing price of the Common Stock of the Company on such
market on the day prior to the applicable date of valuation;

(b) if the Common Stock is traded on any registered national stock exchange but
is not traded on The Nasdaq Global Market or The Nasdaq Capital Market, the
closing price of the Common Stock of the Company on such exchange on the day
prior to the applicable date of valuation;

(c) if the Common Stock is traded over-the-counter, but not on The Nasdaq Global
Market, The Nasdaq Capital Market or a registered national stock exchange, the
closing bid price of the Common Stock of the Company on the day prior to the
applicable date of valuation; and

(d) if there is no active public market for the Common Stock, the value thereof,
as determined in good faith by the Board of Directors of the Company upon due
consideration of the proposed determination thereof by the Holder, as
communicated to the Holder by the Company, provided that, the Holder may, if it
disagrees with such value, in addition to any other rights it may have, withdraw
such request for a cashless exchange.

2.3 Partial Exercise. Partial exercises of this Warrant resulting in purchases
of a portion of the total number of Warrant Shares available hereunder shall
have the effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased. The Holder and the Company shall maintain records showing the number
of Warrant Shares purchased and the date of such purchases. In the case of a
partial exercise of this Warrant, the Holder may request that the Company
deliver to the Holder a certificate representing such new warrant, with terms
identical in all respects to this Warrant (except that such new warrant shall be
exercisable into the number of shares of Common Stock with respect to which this
Warrant shall remain unexercised); provided, however, that the Holder shall be
entitled to exercise all or any portion of such new warrant at any time
following the time at which this Warrant is exercised, regardless of whether the
Company has actually issued such new warrant or delivered to the Holder a
certificate thereof. In no event shall this Warrant be exercised for a
fractional Exercise Share, and the Company shall not distribute a Warrant
exercisable for a fractional Exercise Share. Fractional Warrant shares shall be
treated as provided in Section 6 hereof. The Holder and any assignee, by
acceptance of this Warrant, acknowledge and agree that, by reason of the
provisions of this



--------------------------------------------------------------------------------

paragraph, following the exercise of a portion of this Warrant, the number of
Exercise Shares issuable upon exercise of this Warrant hereunder at any given
time may be less than the amount stated on the face hereof.

2.4 No Settlement for Cash. The Warrant cannot be settled with the Company for
cash, other than during the Cash Settlement Period pursuant to Section 2.5 or
pursuant to Article 4 hereof.

2.5 Exercise Limitation. The Holder shall not be entitled to take any delivery
of shares of Common Stock upon exercise of this Warrant, if held by Baupost
Group Securities, L.L.C. (together with its affiliates, “Baupost”), to the
extent (but only to the extent) that, after such receipt of any shares of Common
Stock upon exercise, the Holder’s Section 13 Percentage would exceed 37.5%. The
Holder shall not be entitled to take any delivery of shares of Common Stock upon
exercise of this Warrant, if held by UBS O’Connor (as defined below), to the
extent (but only to the extent) that, after such receipt of any shares of Common
Stock upon exercise, the Holder’s Section 13 Percentage would exceed 9.99%. “UBS
O’Connor” means each fund, investor, entity or account that is managed,
sponsored or advised by UBS O’Connor LLC. The Holder shall not be entitled to
take any delivery of shares of Common Stock upon exercise of this Warrant, if
held by other than Baupost or UBS O’Connor, to the extent (but only to the
extent) that, after such receipt of any shares of Common Stock upon exercise,
the Holder’s Section 13 Percentage would exceed 19.99%. In addition, a Holder at
its option may elect a limit to the Section 13 Percentage for such Holder (but
not as to any other Holder) that is less than or equal to the percentages set
forth in the first three sentences of this Section 2.5 then applicable to such
Holder upon written notice delivered to the Company at least 61 days prior to
the date of effectiveness of such beneficial ownership limit, specifying the
Section 13 Percentage limit that shall apply to such Holder (such beneficial
ownership limit, an “Individual Holder Beneficial Ownership Limit”). Any
purported delivery hereunder shall be void and have no effect to the extent (but
only to the extent) that, after such delivery, the Section 13 Percentage of such
Holder would exceed 9.99%, 19.99% or 37.5%, as applicable, or any
then-applicable Individual Holder Beneficial Ownership Limit. If any delivery
owed to the Holder (including, for this purpose, any holder of a beneficial
interest therein) hereunder is not made, in whole or in part, as a result of
this provision, the Company’s obligation to make such delivery shall not be
extinguished and the Company shall make such delivery as promptly as practicable
after, but in no event later than one Business Day after, the Holder gives
notice to the Company that, after such delivery, its Section 13 Percentage would
not exceed 19.99%, or 9.99% if the Holder is UBS O’Connor, or 37.5% if the
Holder is Baupost, and any Individual Holder Beneficial Ownership Limit
applicable to such Holder. For purposes of this Warrant, in determining the
number of outstanding shares of Common Stock, Baupost, UBS O’Connor or the
Holder may rely on the number of outstanding shares of Common Stock as reflected
in (x) the Company’s most recent Form 10-Q or Form 10-K, as the case may be,
filed with the SEC on the date thereof, (y) a more recent public announcement by
the Company; or (z) any other notice by the Company or its transfer agent
setting forth the number of shares of Common Stock outstanding. Upon the written
request of Baupost, UBS O’Connor or other Holder, the Company shall within three
Business Days confirm in writing or by electronic mail to Baupost, UBS O’Connor
or other Holder the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Warrant, by Baupost, UBS O’Connor or other Holder since the date
as of which such number of outstanding shares of Common Stock was reported. The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this paragraph to correct
this paragraph (or any portion hereof) which may be defective or inconsistent
with the intended beneficial ownership limitation herein contained or to make
changes or supplements necessary or desirable to properly give effect to such
limitation. Notwithstanding any of the limitations set forth in this paragraph,
this Warrant shall be fully exercisable in connection with a Fundamental Change
(as defined below). If a transaction or event that constitutes a Fundamental
Change occurs prior to the close of business on the Stockholder Approval
Deadline, or if the Company is a party to a consolidation, merger, binding share
exchange, or transfer or lease of all or substantially all of its assets,
pursuant to which the Common Stock would be converted into cash, securities or
other assets, the Holder may exchange all or a portion of this Warrant for the
Fundamental Change Amount (as defined below) by surrender of this Warrant at the
principal office of the Company together with the properly endorsed Notice of
Exercise at any time from or after the effective date of the transaction until
35 Trading Days (as defined below) after the effective date of such
transaction. Upon any such exchange of any portion of this Warrant, the Company
shall pay to the Holders, in respect of such portion, on the third Business Day
after such surrender, cash equal to the product of (i) the number of shares of
Common Stock purchaseable upon exchange of all of the Warrant or, if only a
portion of the Warrant is being exchanged, the portion of the Warrant being
exchanged multiplied by (ii) the sum of (x) the cash per share received by the
holders of Common Stock in such Fundamental Change minus (y) the Exercise Price
(the “Fundamental Change Amount”). For purposes herein:

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any specified Person means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing; provided that for purposes of the
definition of “Baupost Related Purchasers”, “control” when used with respect to
any specified Person, means the ownership of 50% or more of the Capital Stock of
such Person. Notwithstanding anything to the contrary herein, the determination
of whether one Person is an “Affiliate” of another Person for purposes of this
Warrant shall be made based on the facts at the time such determination is made
or required to be made, as the case may be, hereunder.

“Affiliated Entities” means, with respect to any Holder, means (i) any Affiliate
of such Holder, and (ii) any fund that is administered or managed by such
Holder, any Affiliate of such Holder or any entity or an Affiliate of an entity
that administers or manages such Holder.

“Baupost Related Purchaser” means (a) each affiliated investment entity and/or
other Affiliate of Baupost or The Baupost Group, L.L.C. and (b) each fund,
investor, entity or account that is managed, sponsored or advised by Baupost,
The Baupost Group, L.L.C., or any of their respective Affiliates that, in each
case of clauses (a) and (b), becomes a “beneficial owner” of Notes or to which
any Notes (or beneficial interests therein) or commitments to purchase Notes (or
beneficial interests therein) are transferred or assigned.

A “Change in Control” shall be deemed to have occurred if any of the following
occurs after the date of issuance of this Warrant:

(a) any “person” or “group” (other than any Permitted Holders (as defined
below)) within the meaning of Section 13(d) of the 1934 Act, other than the
Company, its Subsidiaries and the Company’s and its Subsidiaries’ employee
benefit plans, files a Schedule TO or any schedule, form or report under the
1934 Act disclosing that such person or group is or becomes the direct or
indirect “beneficial owner,” as defined in Rule 13d-3 under the 1934 Act, of
shares of the Company’s voting stock representing 50% or more of the total
voting power of all outstanding classes of the Company’s voting stock entitled
to vote generally in elections of directors; provided however, that, for
purposes of this clause, any such “person” or “group” does not include a Holder;



--------------------------------------------------------------------------------

(b) the consummation of (A) any recapitalization, reclassification or change of
the Common Stock (other than changes resulting from a subdivision, combination
or change in par value and any recapitalization, reclassification or change of
the Common Stock pursuant to a transaction described in Clause (B) below) as a
result of which the Common Stock would be converted into, or exchanged for,
stock, other securities, other property or assets; (B) any share exchange,
consolidation or merger involving the Company pursuant to which the Common Stock
will be converted into, or exchanged for, cash, securities or other property; or
(C) any sale, lease or other transfer in one transaction or a series of
transactions of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, taken as a whole, to any Person other than one of
the Company’s Wholly Owned Subsidiaries; provided that a transaction described
in clause (A) or (B) above pursuant to which the Persons that “beneficially
owned,” directly or indirectly, the shares of the Company’s voting stock
immediately prior to such transaction “beneficially own,” directly or
indirectly, shares of voting stock representing at least a majority of the total
voting power of all outstanding classes of voting stock of the surviving or
transferee Person and such holders’ proportional voting power immediately after
such transaction vis-à-vis each other with respect to the securities they
receive in such transaction shall be in substantially the same proportions as
their respective voting power vis-à-vis each other immediately prior to such
transaction shall not constitute a “Change in Control”; or

(c) the Board of Directors of the Company or the holders of the Capital Stock of
the Company approve any plan or proposal for the liquidation or dissolution of
the Company (whether or not in compliance with the contractual obligations of
the Company);

provided, however, that a Change in Control shall not be deemed to have occurred
if at least 90% of the consideration received or to be received by the holders
of the Common Stock in a transaction or transactions described under clauses (a)
or (b) above, excluding cash payments for any fractional share and cash payments
made pursuant to dissenters’ appraisal rights, consists of shares of common
stock traded on The New York Stock Exchange, The Nasdaq Global Select Market or
The Nasdaq Global Market (or any of their respective successors), or will be so
traded immediately following such transaction, and, as a result therefrom, such
consideration becomes the Reference Property for the Notes. In addition, for
purposes of this definition, a transaction or event described under both clause
(a) and clause (b) above (whether or not the exceptions in clause (b) apply)
shall be evaluated solely under clause (b) of this definition of Change in
Control. If any transaction in which the Common Stock is replaced by, converted
into or exchanged for Reference Property consisting of common equity of another
entity, following the effective date of the related transaction that would have
been a Fundamental Change but for the proviso immediately following clause (c)
of this definition, references to the Company in this definition shall instead
be references to such other entity.

“Fundamental Change” means the occurrence of a Change in Control, a Termination
of Trading or a Fundamental Change (as defined under the Indenture, dated as of
December 6, 2013, by and between the Company and Wilmington Trust, National
Association).

“Permitted Exchange” means any of The New York Stock Exchange, The Nasdaq Global
Select Market, The Nasdaq Global Market or the Nasdaq Capital Market (or any of
their respective successors).

“Permitted Holders” means, so long as Baupost or any Baupost Related Purchaser
owns any Notes, Baupost, any Baupost Related Purchaser and any of their
Affiliated Entities.

“Relevant Market” means, as of any day, The Nasdaq Global Select Market or, if
the Common Stock is not listed on The Nasdaq Global Select Market on such day,
the principal other U.S. national or regional securities exchange on which the
Common Stock is then listed for trading.



--------------------------------------------------------------------------------

“Section 13 Percentage” means, as of any day, the fraction, expressed as a
percentage, (a) the numerator of which is the number of shares of Common Stock
that the Holder and each person subject to aggregation of shares with the Holder
under Section 13 of the 1934 Act and rules promulgated thereunder directly or
indirectly beneficially own (as defined under Section 13(d) of the 1934 Act and
rules promulgated thereunder) and (b) the denominator of which is the number of
shares of Common Stock outstanding.

“Trading Day” means a day on which (i) the Relevant Market (as defined below) is
open for trading with a scheduled closing time of 4:00 p.m. (New York City time)
or the then-standard closing time for regular trading on the Relevant Market and
(ii) a Closing Sale Price for the Common Stock is available on the Relevant
Market; provided that if the Common Stock is not listed on a Relevant Market,
“Trading Day” means a Business Day.

3. COVENANTS OF THE COMPANY.

3.1 Covenants as to Exercise Shares. The Company covenants and agrees that all
Exercise Shares that may be issued upon the exercise of the rights represented
by this Warrant will, upon issuance, be duly and validly authorized, issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof. The Company further covenants and
agrees that the Company will at all times during the Share Settlement Period,
have authorized reserved and available, free from preemptive rights, a
sufficient number of shares of its Common Stock to provide for the exercise of
the rights represented by this Warrant. If at any time during the Share
Settlement Period the number of authorized but unissued shares of Common Stock
shall not be sufficient to permit exercise of this Warrant, the Company will
take such corporate action as may, in the opinion of its counsel, be necessary
to increase its authorized but unissued shares of Common Stock (or other
securities as provided herein) to such number of shares as shall be sufficient
for such purposes.

3.2 No Impairment. Except and to the extent as waived or consented to by the
Holder or otherwise in accordance with Section 11 hereof, the Company will not,
by amendment of its Certificate of Incorporation (as such may be amended from
time to time), or through any means, avoid or seek to avoid the observance or
performance of any of the terms to be observed or performed hereunder by the
Company, but will at all times in good faith assist in the carrying out of all
the provisions of this Warrant and in the taking of all such action as may be
necessary or appropriate in order to protect the exercise rights of the Holder
against impairment.

3.3 Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend which is the same as cash dividends paid in previous quarters) or other
distribution, the Company shall mail to the Holder, at least 10 days prior to
the date specified herein, a notice specifying the date on which any such record
is to be taken for the purpose of such dividend or distribution.

3.4 Distributions. If the Company shall declare or make any dividend or other
distribution of its assets (or rights to acquire its assets) (the “Distributed
Property”) to holders of shares of Common Stock, by way of return of capital or
otherwise (including, without limitation, any distribution of cash, stock or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the issuance of this
Warrant, then, in each such case, the Holder shall be entitled, upon exercise of
this Warrant for the purchase of any or all of the Exercise Shares, to receive
the amount of Distributed Property which would have been payable to the Holder
had such Holder been the holder of such Exercise Shares on the record date for
the determination of the stockholders entitled to receive such Distributed
Property. The Company will at all times set aside in escrow and keep available
for distribution to such Holder upon exercise of this Warrant a portion of the
Distributed Property to satisfy the distribution to which such Holder is
entitled pursuant to the preceding sentence.

4. SETTLEMENT DURING THE CASH SETTLEMENT PERIOD. Notwithstanding any provisions
herein to the contrary, at any time during the Cash Settlement Period (as
defined below), the Holder may exchange all or any portion of this Warrant for
the applicable Cash Settlement Amount by surrender of this Warrant at the
principal office of the Company together with the properly endorsed Notice of
Exercise. Upon any such exchange of any portion of this Warrant, on the third
Business Day immediately following the last Trading Day of the relevant



--------------------------------------------------------------------------------

Observation Period (as defined below), the Company shall pay to the Holder, in
respect of such portion, a “Cash Settlement Amount” in cash equal to the product
of (i) the number of shares of Common Stock purchasable upon exchange of all of
the Warrant or, if only a portion of the Warrant is being exchanged, the portion
of the Warrant being exchanged multiplied by (ii) the sum of (x) the Daily VWAP
(as defined below) minus (y) the Exercise Price. The Daily VWAP and the Cash
Settlement Amount shall be determined by the Company promptly following the last
Trading Day of the relevant Observation Period. Promptly after such
determination of the Daily VWAP and the Cash Settlement Amount, the Company
shall notify the Holder of the Daily VWAP and the Cash Settlement Amount.
Payment or delivery of cash to which the Holder is entitled for rights exercised
during the Cash Settlement Period shall be made by the Company by wire transfer
in immediately available funds to the Holder’s account within the United States
or by cashier’s check drawn on a United States bank and made payable to the
Holder, as specified in the applicable Notice of Exercise, in money of the
United States that at the time of payment is legal tender for payment of public
and private debts. For purposes herein:

“Daily VWAP” means, for each of the 5 consecutive Trading Days during the
applicable Observation Period, the per share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page “OREX <equity>
AQR” (or its equivalent successor if such page is not available) in respect of
the period from the scheduled open of trading until the scheduled close of
trading of the primary trading session on such Trading Day (or if such
volume-weighted average price is unavailable, the market value of one share of
the Common Stock on such Trading Day determined, using a volume-weighted average
method, by a nationally recognized independent investment banking firm retained
for this purpose by the Company). The “Daily VWAP” shall be determined without
regard to after-hours trading or any other trading outside of the regular
trading session trading hours.

“Observation Period” with respect to any exercised Warrant means (i) if the
relevant Date of Exercise of the Warrant occurs prior to March [●], 2026, the 5
consecutive Trading Day period beginning on, and including, the Trading Day
immediately succeeding such Date of Exercise; and (ii) if the relevant
Conversion Date occurs on or after March [●], 2026, the 5 consecutive Trading
Days beginning on, and including, the 7th Scheduled Trading Day immediately
preceding September [●], 2026.

5. ADJUSTMENT OF EXERCISE PRICE. In the event of changes in the outstanding
Common Stock of the Company by reason of stock dividends, split-ups,
recapitalizations, reclassifications, combinations or exchanges of shares,
separations, reorganizations, liquidations, mergers, consolidations or the like,
the number and class of shares available under the Warrant in the aggregate and
the Exercise Price shall be correspondingly adjusted to give the Holder of the
Warrant, on exercise for the same aggregate Exercise Price, the total number,
class, and kind of shares as the Holder would have owned had the Warrant been
exercised prior to the event and had the Holder continued to hold such shares
until after the event requiring adjustment. The form of this Warrant need not be
changed because of any adjustment in the number, class, and kind of shares
subject to this Warrant. The Company shall promptly provide a certificate from
its Chief Financial Officer notifying the Holder in writing of any adjustment in
the Exercise Price and/or the total number, class, and kind of shares issuable
upon exercise of this Warrant, which certificate shall specify the Exercise
Price and number, class and kind of shares under this Warrant after giving
effect to such adjustment.

6. FRACTIONAL SHARES. No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto. All Exercise
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of an Exercise Share by such fraction.

7. CERTAIN EVENTS. In the event of, at any time during the Cash Settlement
Period or Share Settlement Period, as applicable, any capital reorganization, or
any reclassification of the capital stock of the Company (other than a change in
par value or from par value to no par value or no par value to par value or as a
result of a stock dividend or subdivision, split-up or combination of shares),
or the consolidation or merger of the Company with or into another corporation
(other than a merger solely to effect a reincorporation of the Company into
another state), in each case, in which the stockholders of the Company
immediately prior to such capital reorganization, reclassification,



--------------------------------------------------------------------------------

consolidation or merger, will hold less than a majority of the outstanding
shares of the Company or resulting corporation immediately after such capital
reorganization, reclassification, consolidation or merger, or the sale or other
disposition of all or substantially all of the properties and assets of the
Company and its subsidiaries, taken as a whole, in its entirety to any other
person, other than sales or other dispositions that do not require stockholder
approval (each, an “Event”), the Company shall provide to the Holder 10 days’
advance written notice of such Event, and the Holder shall have the option, in
its sole discretion, to allow any unexercised portion of the Warrant to be
deemed automatically exercised pursuant to Section 2.2 or Section 4. This
Warrant will be binding upon the successors and assigns of the Company upon an
Event.

8. NO STOCKHOLDER RIGHTS. This Warrant in and of itself shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Company.

9. TRANSFER OF WARRANT. Subject to applicable laws and compliance with the
Purchase Agreement, this Warrant and all rights hereunder are transferable, by
the Holder in person or by duly authorized attorney, upon delivery of this
Warrant and the form of assignment attached hereto to any transferee designated
by Holder.

10. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

11. MODIFICATIONS AND WAIVER. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the Company and (i) Purchasers holding Warrants representing at least
80% of the number of Exercise Shares then issuable upon exercise of the Warrants
sold in the Offering, provided, however, that such modification, amendment or
waiver is made with respect to all Warrants issued in the Offering and does not
adversely affect the Holder without adversely affecting all holders of Warrants
in a similar manner, provided, further, that no such modification, amendment or
waiver shall be made to Section 3.4 without the written consent of Baupost; or
(ii) the Holder.

12. NOTICES, ETC. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed email, telex or facsimile if
sent during normal business hours of the recipient, if not, then on the next
business day, (c) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one business day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the Company at the address listed on the signature page and to the Holders at
the addresses on the Company records, or at such other address as the Company or
Holder may designate by 10 days’ advance written notice to the other party
hereto.

13. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

14. GOVERNING LAW; JURISDICTION. This Warrant and all claims arising out of or
based upon this Warrant or relating to the subject matter hereof shall be
governed by and construed in accordance with the domestic substantive laws of
the State of New York without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.

15. DESCRIPTIVE HEADINGS. The descriptive headings of the several paragraphs of
this Warrant are inserted for convenience only and do not constitute a part of
this Warrant. The language in this Warrant shall be construed as to its fair
meaning without regard to which party drafted this Warrant.

16. SEVERABILITY. The invalidity or unenforceability of any provision of this
Warrant in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction, or affect any other provision of this
Warrant, which shall remain in full force and effect.

17. ENTIRE AGREEMENT. This Warrant constitutes the entire agreement between the
parties pertaining to the subject matter contained in it and supersedes all
prior and contemporaneous agreements, representations, and



--------------------------------------------------------------------------------

undertakings of the parties, whether oral or written, with respect to such
subject matter.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of                  , 2016.

 

OREXIGEN THERAPEUTICS, INC. By:  

 

Name:  

 

Title:   Address:   3344 N. Torrey Pines Ct., Suite 200   La Jolla, CA 92037  
Attention: Chief Financial Officer



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO: OREXIGEN THERAPEUTICS, INC.

(1) The undersigned hereby elects to (check one box only):

¨ pursuant to Section 2.1 of the attached Warrant, purchase                 
shares of the Common Stock of OREXIGEN THERAPEUTICS, INC. (the “Company”)
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the exercise price in full for such shares.

¨ pursuant to Section 2.2 of the attached Warrant, purchase the number of shares
of Common Stock of the Company by cashless exchange pursuant to the terms of the
Warrant as shall be issuable upon cashless exchange of the portion of the
Warrant relating to                  shares.

¨ pursuant to Section 2.4 and 4 of the attached Warrant, exchange for the Cash
Settlement Amount the portion of the Warrant relating to                 
shares.

¨ pursuant to Section 2.5 of the attached Warrant, exchange for the Fundamental
Change Amount the portion of the Warrant relating to                  shares.

(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

 

(Name)

 

(Address)

(3) If the first box in (1) above is checked, the undersigned represents that
(i) the Holder is purchasing the aforesaid shares of Common Stock for its own
account and not with a present view toward the public sale or distribution
thereof and has no intention of selling or distributing any of such shares or
any arrangement or understanding with any other persons regarding the sale or
distribution of such Securities except in accordance with the provisions of the
Purchase Agreement and except as would not result in a violation of the
Securities Act, (ii) the Holder will not, directly or indirectly, offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take a pledge of) any of the Securities except in
accordance with the provisions of the Warrant and the Purchase Agreement or
pursuant to and in accordance with the Securities Act, (iii) the Holder
understands that the shares are being offered and sold to it in reliance upon
specific exemptions from the registration requirements of United States federal
and state securities laws, (iv) the Holder is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act and
is able to bear the economic risk of holding the shares for an indefinite
period, and has knowledge and experience in financial and business matters such
that it is capable of evaluating the risks of the investment in the Securities;
and (v) the Holder understands that (a) the shares have not been and are not
being registered under the Securities Act (other than as contemplated in Article
6 of the Purchase Agreement) or any applicable state securities laws and,
consequently, the Holder may have to bear the risk of owning the shares for an
indefinite period of time because the shares may not be transferred unless (1)
the resale of the shares is registered pursuant to an effective registration
statement under the Securities Act; (2) the Holder has delivered to the Company
an opinion of counsel (in form, substance and scope customary for opinions of
counsel in comparable transactions) to the effect that the shares to be sold or
transferred may be sold or transferred pursuant to an exemption from the
registration requirements of the Securities Act; or (3) the shares are sold or
transferred pursuant to Rule 144; (b) any sale of the shares made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and, if Rule
144 is not applicable, any resale of the shares under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under



--------------------------------------------------------------------------------

the Securities Act or the rules and regulations of the SEC thereunder; and (c)
except as set forth in Article 6 of the Purchase Agreement, neither the Company
nor any other person is under any obligation to register the resale of the
shares under the Securities Act or any state securities laws or to comply with
the terms and conditions of any exemption thereunder.

(4) If the third or fourth box in (1) above is checked, the undersigned hereby
instructs and authorizes the Company to make payment or deliver of the amount
payable in cash by (check one box only):

¨ wire transfer of such amount for the shares specified in the applicable Notice
of Exercise pursuant to the following wire instructions:

 

Bank Name:  

 

   Bank Address:  

 

   ABA Routing #  

 

   Account #  

 

   Account Name:  

 

  

¨ cashier’s check drawn on a United States bank and made payable to the Holder
of such amount for the shares specified in the applicable Notice of Exercise for
delivery by registered or certified mail or courier to:

 

Street:  

 

   Street:  

 

   City/State/ZIP:  

 

   Country:  

 

  

 

 

   

 

(Date)     (Signature)    

 

    (Print name)



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(To assign the foregoing Warrant, subject to compliance with the Purchase
Agreement, execute this form and supply required information. Do not use this
form to purchase shares.)

FOR VALUE RECEIVED, the attached Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:

 

(Please Print) Address:

 

(Please Print)

 

Dated:             , 20    

 

Holder’s Signature:  

 

Holder’s Address:  

 

NOTE: The Holder’s signature to this Assignment Form must correspond with the
name as it appears on the face of the Warrant, without alteration or enlargement
or any change whatever. Officers of corporations and those acting in a fiduciary
or other representative capacity should file proper evidence of authority to
assign the foregoing Warrant.

ASSIGNEE ACKNOWLEDGMENT

The undersigned Assignee acknowledges that it has reviewed the attached Warrant
and by its signature below it hereby represents and warrants that it is an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933, as amended, and agrees to be bound by the
terms and conditions of the attached Warrant and of the Purchase Agreement as of
the date hereof.

 

Assignee’s Signature:  

 

 

Assignee’s Address:  

 